DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Charles Hammond on September 7, 2022.

The application has been amended as follows: 
Please amend claim 1:
--“wherein 1% to 40% by weight of the recombinant non-human collagen fibrils within the network are assembled in the form of recombinant collagen fibers comprising a plurality of recombinant non-human collagen fibrils, wherein each of the recombinant collagen fibers has a diameter in a range of 1 µm to 10 µm.” 
Please amend claim 3:
--“wherein the collagen-based material is adhered to, laminated to, or attached to one of the top surface, the bottom surface, the inner surface, or the outer surface.”

Please amend claim 20:
--“wherein 1% to 40% by weight of the recombinant non-human collagen fibrils within the network are assembled in the form of recombinant collagen fibers comprising a plurality of recombinant non-human collagen fibrils, wherein each of the recombinant collagen fibers has a diameter in a range of 1 µm to 10 µm.” 

Reasons for Allowance
Claims 1-4, 8, 10-11, 13-15, and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as US Pub. No. 2004/0116032 to Bowlin, US Pub. No. 2004/0237208 to Day, US Pub. No. 2010/0325811 to Kashiwagura, and US Pub. 2004/0037813 to Simpson, does not teach the specifically claimed composite material comprising a secondary component substrate coated with the specifically claimed collagen-based material comprising a network of recombinant non-human collagen fibril with the claimed fibril/fiber structure in combination with the claimed water and lubricant.  Specifically, the prior art combination does not teach a collagen-based material that has been engineered to have fibrils, wherein 1% to 40% by weight of the recombinant non-human collagen fibrils are assembled into the form of recombinant collagen fibers, each fiber having a diameter from 1 to 10 microns, while the remaining fibrils not being assembled into fibers and remain in fibril form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/Examiner, Art Unit 1789